                                             Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        IN RE EX PARTE APPLICATION OF                   Case No. 21-mc-80011-VKD
                                            NANCY JEAN ADAMS
                                   9
                                                                                            ORDER REQUESTING ADDITIONAL
                                  10                                                        INFORMATION IN SUPPORT OF EX
                                                                                            PARTE APPLICATION FOR AN
                                  11                                                        ORDER PURSUANT TO 28 U.S.C.
                                                                                            § 1782
                                  12
Northern District of California




                                                                                            Re: Dkt. No. 1
 United States District Court




                                  13

                                  14

                                  15           Applicant Nancy Jean Adams seeks an order pursuant to 28 U.S.C. § 1782 authorizing

                                  16   service of a subpoena for documents on Google LLC (“Google”) for use in litigation in Canada.

                                  17   Dkt. No. 1. Google has not appeared in this proceeding and is not a party to the litigation in

                                  18   Canada.

                                  19           For the reasons stated below, the Court requires additional information from Ms. Adams in

                                  20   support of her application.

                                  21   I.      BACKGROUND

                                  22           According to the application, Ms. Adams is an individual plaintiff in two antitrust class

                                  23   actions against Apple Inc. and certain electronic book (“eBook”) publishers in the Ontario

                                  24   Superior Court of Justice in Canada: Adams v. Apple Inc. et al., Court File Number CV-12-17511-

                                  25   00CP; Adams v. Apple Inc. et al., Court File Number CV-16-24156-00CP (collectively, the

                                  26   “Canadian Class Actions”). Dkt. No. 1-1 ¶ 2. The Canadian Class Actions seek recovery for all

                                  27   persons in Canada who purchased certain eBooks from the defendants under an allegedly

                                  28   improper pricing model between April 1, 2010 and March 10, 2017. Id.¶ 4. Both actions have
                                           Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 2 of 8




                                   1   settled, subject to completion of court approval. Dkt. No. 1 at 2.

                                   2          According to Ms. Adams, one of the settlement agreements includes a distribution protocol

                                   3   which provides for the distribution of settlement proceeds from the settlement agreements

                                   4   resolving both of the Canadian Class Actions. Id. at 3; Dkt. No. 1-1 ¶ 7. The distribution protocol

                                   5   contemplates that class members will receive settlement proceeds via credits or electronic fund

                                   6   transfers for eBook purchases made through specific retailers, whom the Canadian litigants refer

                                   7   to as “eRetailers.” Dkt. No. 1-1 ¶ 18. Google is an eRetailer from whom class members

                                   8   purchased eBooks during the class period. Id. ¶ 13.

                                   9          Ms. Adams asks the Court to authorize service of a subpoena to Google requesting

                                  10   production of documents showing (1) the names of class members who purchased one or more

                                  11   eBooks from any of the defendant publishers through any platform owned or operated by Google

                                  12   during the class period; (2) their email addresses; (3) the number of eBooks each purchased; and
Northern District of California
 United States District Court




                                  13   (4) which class members have active accounts with Google. Dkt. No. 1 at 3, Ex. 1. Ian

                                  14   Literovich, counsel for Ms. Adams, explains why Ms. Adams seeks this information from Google:

                                  15                  Google is in possession of information regarding the Settlement
                                                      Class Members, who purchased the Eligible eBooks during the
                                  16                  relevant period. For the purposes of the Apple Settlement
                                                      Agreement, that information is referred to as “eRetailer Data.” The
                                  17                  eRetailer Data involves the identification of the relevant Settlement
                                                      Class Members who purchased Eligible eBooks, the total number of
                                  18                  Eligible eBooks purchased by each such Settlement Class Member,
                                                      information as to whether the relevant Settlement Class Member’s
                                  19                  account remains active with the eRetailer, and the email address
                                                      associated with the Settlement Class Member’s account. The
                                  20                  Distribution Protocol and Notice Program (as defined in the Apple
                                                      Settlement Agreement) are designed to permit identification of
                                  21                  Settlement Class Members, calculation of their individual
                                                      entitlements and provision of their entitlements directly without the
                                  22                  need for an expensive claims process. In order for this to occur, the
                                                      Claims Administrator requires the eRetailer Data, so that it will be
                                  23                  able to sufficiently identify the Settlement Class Members,
                                                      determine the amount of their individual entitlements and facilitate
                                  24                  distribution of their settlement proceeds.
                                  25   Dkt. No. 1-1 ¶¶ 14-17 (paragraphs and numbering omitted). Mr. Literovich advises that Google is

                                  26   willing to provide this “eRetailer Data” for use in connection with the Canadian Class Actions

                                  27   “only in response to a subpoena in order to alleviate any privacy concerns arising from sharing

                                  28   consumer data.” Id. ¶ 25.
                                                                                         2
                                             Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 3 of 8



                                       II.     LEGAL STANDARD
                                   1
                                               Pursuant to 28 U.S.C. § 1782, a district court may order the production of documents or
                                   2
                                       testimony for use in a foreign legal proceeding, unless the disclosure would violate a legal
                                   3
                                       privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246–
                                   4
                                       47 (2004). The statute may be invoked where: (1) the discovery is sought from a person residing
                                   5
                                       in the district of the court to which the application is made; (2) the discovery is for use in a
                                   6
                                       proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or
                                   7
                                       an “interested person.” Intel, 542 U.S. at 246.
                                   8
                                               A district court is not required to grant an application that meets the statutory criteria, but
                                   9
                                       instead retains discretion to determine what discovery, if any, should be permitted. Id. at 264. In
                                  10
                                       exercising that discretion, the court considers several factors:
                                  11
                                                  (1) whether “the person from whom discovery is sought is a participant in
                                  12
Northern District of California




                                                        the foreign proceeding”;
 United States District Court




                                  13
                                                  (2) “the nature of the foreign tribunal, the character of the proceedings
                                  14
                                                        underway abroad, and the receptivity of the foreign government or the
                                  15
                                                        court or agency abroad to U.S. federal-court judicial assistance”;
                                  16
                                                  (3) whether the discovery request “conceals an attempt to circumvent
                                  17
                                                        foreign proof-gathering restrictions or other policies of a foreign country
                                  18
                                                        or the United States”; and
                                  19
                                                  (4) whether the discovery requested is “unduly intrusive or burdensome.”
                                  20
                                       Id. at 264–65.
                                  21
                                               A district court’s discretion is guided by the twin aims of § 1782: providing efficient
                                  22
                                       assistance to participants in international litigation and encouraging foreign countries by example
                                  23
                                       to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376
                                  24
                                       F.3d 79, 84 (2d Cir. 2004). The party seeking discovery need not establish that the information
                                  25
                                       sought would be discoverable under the governing law in the foreign proceeding or that United
                                  26
                                       States law would allow discovery in an analogous domestic proceeding. See Intel, 542 U.S. at
                                  27
                                       247, 261–63.
                                  28
                                                                                           3
                                              Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 4 of 8




                                   1            Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an ex parte

                                   2   basis, since “‘parties will be given adequate notice of any discovery taken pursuant to the request

                                   3   and will then have the opportunity to move to quash the discovery or to participate in it.’” IPCom

                                   4   GmbH & Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic

                                   5   of Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                   6   2010)). “Consequently, orders granting § 1782 applications typically only provide that discovery

                                   7   is ‘authorized,’ and thus the opposing party may still raise objections and exercise its due process

                                   8   rights by challenging the discovery after it is issued via a motion to quash, which mitigates

                                   9   concerns regarding any unfairness of granting the application ex parte.” In re: Ex Parte

                                  10   Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ, 2016 WL 1161568, at

                                  11   *2 (N.D. Cal. Mar. 24, 2016).

                                  12            Unless the district court orders otherwise, the discovery authorized by the court must be
Northern District of California
 United States District Court




                                  13   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  14   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  15   Cir. 1994).

                                  16   III.     DISCUSSION
                                  17            A.     Statutory Requirements
                                  18            Ms. Adams’s application satisfies the statutory requirements of 28 U.S.C. § 1782(a). First,

                                  19   the subpoena seeks discovery from Google, which has its principal place of business in Mountain

                                  20   View, California, within the Northern District of California. Dkt. No. 1 at 1. Second, Ms. Adams

                                  21   requests this discovery for use in pending proceedings before a court in Canada, a foreign tribunal.

                                  22   Third, as a party in the Canadian proceedings, Ms. Adams is an interested person within the

                                  23   meaning of the statute.

                                  24            B.     Intel Factors
                                  25            Even if the Court has the authority to grant Ms. Adams’s § 1782 application, that does not

                                  26   mean the Court is required to do so. Intel, 542 U.S. at 247. In determining whether judicial

                                  27   assistance under § 1782 is appropriate, the Court must consider the additional Intel factors.

                                  28
                                                                                         4
                                           Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 5 of 8



                                                      1.      Participation of target in the foreign proceeding
                                   1
                                              Although this factor addresses whether the person from whom discovery is sought is a
                                   2
                                       party to the foreign proceeding, “the key issue is whether the material is obtainable through the
                                   3
                                       foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3 (internal quotations and
                                   4
                                       citation omitted).
                                   5
                                              According to the application, Google is not a party to Canadian Class Actions, and the
                                   6
                                       discovery sought by subpoena is located outside the jurisdiction of the foreign tribunal. Dkt. No. 1
                                   7
                                       at 5. In these circumstances, the need for assistance pursuant to § 1782(a) is greater than it would
                                   8
                                       be in circumstances where the foreign tribunal may order parties appearing before it or third
                                   9
                                       parties within its jurisdiction to produce evidence. Intel, 542 U.S. at 264. The Court finds that
                                  10
                                       this factor weighs in favor of authorizing service of the subpoena.
                                  11
                                                      2.      Receptivity of foreign tribunal to U.S. judicial assistance
                                  12
Northern District of California




                                              Under this factor, the Court considers “the nature of the foreign tribunal, the character of
 United States District Court




                                  13
                                       the proceedings underway abroad, and the receptivity of the foreign government or the court or
                                  14
                                       agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor
                                  15
                                       focuses on whether the foreign tribunal is willing to consider the information sought.” In re
                                  16
                                       Varian Med. Sys., 2016 WL 1161568, at *4. “‘[I]f there is reliable evidence that the foreign
                                  17
                                       tribunal would not make any use of the requested material, it may be irresponsible for the district
                                  18
                                       court to order discovery, especially where it involves substantial costs to the parties involved.’”
                                  19
                                       Id. (quoting In re Babcock Borsig AG, 583 F. Supp. 2d 233, 241 (D. Mass. 2008)). Courts have
                                  20
                                       denied requests for discovery where the foreign tribunal or government expressly says it does not
                                  21
                                       want the U.S. federal court’s assistance under § 1782. See, e.g., Schmitz, 376 F.3d at 84–85
                                  22
                                       (affirming the denial of discovery where the German government expressly objected to the
                                  23
                                       information sought due to concerns that it would jeopardize an ongoing German criminal
                                  24
                                       investigation, as well as German sovereign rights); In re Ex Parte Appl. of Qualcomm Inc., 162 F.
                                  25
                                       Supp. 3d 1029, 1040–41 (N.D. Cal. 2016) (concluding that this Intel factor weighed heavily
                                  26
                                       against discovery where the Korean Fair Trade Commission filed an amicus brief stating that it
                                  27
                                       had no need or use for the requested discovery).
                                  28
                                                                                          5
                                           Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 6 of 8




                                   1             Here, Ms. Adams says that the information she seeks from Google is critical to

                                   2   effectuating the settlement agreements that have been reached in the Canadian Class Actions, as it

                                   3   will permit the claims administrator for the settlements to efficiently distribute the proceeds of the

                                   4   settlement agreements to class members. Dkt. No. 1 at 4; see also Dkt. No. 1-1 ¶ 24. Mr.

                                   5   Literovich attests that Ontario courts generally welcome the assistance of U.S. courts. Dkt. No. 1-

                                   6   1 ¶ 31.

                                   7             In the absence of evidence to the contrary regarding the foreign tribunal’s receptivity to

                                   8   U.S. judicial assistance, the Court concludes that this factor weighs in favor of authorizing service

                                   9   of the subpoena.

                                  10                    3.      Circumvention of proof-gathering restrictions
                                  11             Under this factor, the Court considers whether Ms. Adams’s request for discovery

                                  12   “conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a
Northern District of California
 United States District Court




                                  13   foreign country or the United States.” Intel, 542 U.S. at 265. “‘A perception that an applicant has

                                  14   side-stepped less-than-favorable discovery rules by resorting immediately to § 1782 can be a

                                  15   factor in a court’s analysis.’” In re Varian Med. Sys., 2014 WL 1161568, at *5 (quoting In re

                                  16   Cathode Ray Tube (CRT) Antitrust Litig., No. C-07-5944-SC, 2013 WL 183944, at *3 (N.D. Cal.

                                  17   Jan. 17, 2013)). Courts have found that this factor weighs in favor of discovery where there is

                                  18   “nothing to suggest that [the applicant] is attempting to circumvent foreign proof-gathering

                                  19   restrictions.” In re Google, Inc., No. 14-mc-80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal.

                                  20   Dec. 15, 2014); see also In re Eurasian Nat. Res. Corp. Ltd., No. 18-mc-80041-LB, 2018 WL

                                  21   1557167, at *3 (N.D. Cal. Mar. 30, 2018) (finding that the third Intel factor weighed in favor of

                                  22   discovery where there was “no evidence” of an attempt to circumvent foreign proof-gathering

                                  23   restrictions or policies).

                                  24             Here, Ms. Adams represents that she is aware of no restrictions or policies of the Canadian

                                  25   court that would limit the gathering of the evidence she seeks here. See Dkt. No. 1-1 ¶ 31.

                                  26             In the absence of contrary information regarding the procedures acceptable to the Canadian

                                  27   court, the Court concludes that this factor also weighs in favor of authorizing service of the

                                  28   subpoena.
                                                                                           6
                                             Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 7 of 8



                                                      4.      Unduly burdensome or intrusive discovery
                                   1
                                               Under this factor, the Court considers whether the discovery is sought is “unduly intrusive
                                   2
                                       or burdensome.” Intel, 542 U.S. at 265.
                                   3
                                               Ms. Adams seeks production of documents responsive to five document requests (although
                                   4
                                       they are misnumbered). See Dkt. No. 1 at 22. Collectively, these requests ask for identifying
                                   5
                                       information for individuals who purchased eBooks using a Google platform during a nearly seven-
                                   6
                                       year period. It is not clear from the application how many class members these requests
                                   7
                                       encompass, but the Court assumes it is a considerable number. It also is not clear from the
                                   8
                                       application what procedures or protections, if any, are contemplated to address the privacy
                                   9
                                       interests of the individuals whose information Google will be asked to disclose to the law firm of
                                  10
                                       Gross & Klein LLP.
                                  11
                                                In other matters, where a proposed subpoena would require Google to disclose identifying
                                  12
Northern District of California




                                       information of an account holder, the Court’s usual practice is to require Google to give advance
 United States District Court




                                  13
                                       notice to the account holder and to allow the account holder an opportunity to object to the
                                  14
                                       disclosure. See In re Sapporo Ota Psychiatry Hosp., No. 20-mc-80147-VKD, 2020 WL 5526674,
                                  15
                                       at *5 (N.D. Cal. Sept. 15, 2020). Here, the Court appreciates that the individuals whose
                                  16
                                       information is subject to disclosure are putative members of the class and stand to benefit from the
                                  17
                                       disclosure. And yet some may have objections to the disclosure of their names, email addresses,
                                  18
                                       and number of eBook purchases without their knowledge or consent. Indeed, the Court
                                  19
                                       understands from Mr. Literovich’s declaration that Google has expressed some concern about how
                                  20
                                       its sharing of customer data might implicate its customers’ privacy interests. See Dkt. No. 1-1
                                  21
                                       ¶ 25. The application should address these concerns.
                                  22
                                               Because the Court cannot assess whether the subpoena will require unduly intrusive
                                  23
                                       discovery of Google user and account holder information on the present record, the Court does not
                                  24
                                       authorize service of the subpoena at this time.
                                  25
                                       IV.     CONCLUSION
                                  26
                                               Ms. Adams’s application meets the statutory criteria for an order authorizing service of the
                                  27
                                       proposed subpoena. However, the Court requires additional information in order to evaluate
                                  28
                                                                                         7
                                           Case 5:21-mc-80011-VKD Document 4 Filed 01/27/21 Page 8 of 8




                                   1   whether the factors that inform the Court’s exercise of its discretion under Intel also favor

                                   2   authorizing service of the subpoena.

                                   3          Ms. Adams may submit supplemental briefing, a supplemental declaration, and/or a

                                   4   revised subpoena addressing the concerns raised above.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 27, 2021

                                   7

                                   8
                                                                                                     VIRGINIA K. DEMARCHI
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
